                                         Case 1:19-cv-00496-NONE-EPG Document 29 Filed 02/11/20 Page 1 of 24


                                     1 Marcos D. Sasso
                                       sassom@ballardspahr.com
                                     2 BALLARD SPAHR LLP
                                       2029 Century Park East, Suite 800
                                     3 Los Angeles, CA 90067-2909
                                       Telephone: 424.204.4400
                                     4 Facsimile: 424.204.4350
                                     5 Attorneys for Citibank, N.A.
                                     6
                                     7
                                     8                           UNITED STATES DISTRICT COURT
                                     9                         EASTERN DISTRICT OF CALIFORNIA
                                    10                                    FRESNO DIVISION
                                    11 MICHAEL N. ANHAR,                            Case No. 1:19-CV-00496-NONE-EPG
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12                              Plaintiff,
    Telephone: 424.204.4400




                                                                                    NOTICE OF MOTION AND
       Ballard Spahr LLP




                                    13            v.                                MOTION TO DISMISS
                                                                                    PLAINTIFF’S COMPLAINT;
                                    14 CITIBANK, N.A.,                              MEMORANDUM OF POINTS AND
                                                                                    AUTHORITIES
                                    15                              Defendant.
                                                                                    Hearing:
                                    16                                              Date: March 20, 2020
                                                                                    Time: 10:30 a.m.
                                    17                                              Courtroom: 4
                                    18                                              Complaint Filed: April 17, 2019
                                                                                    Trial Date:      None
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28
                                         DMWEST #39840078 v4
                                                               MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                         Case 1:19-cv-00496-NONE-EPG Document 29 Filed 02/11/20 Page 2 of 24


                                     1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                     2            NOTICE IS HEREBY GIVEN that on March 20, 2020, at 10:30 a.m. or as
                                     3 soon as this matter may be heard in this Court located at 2500 Tulare Street, Fresno,
                                     4 CA 93721, Courtroom 4, Defendant Citibank, N.A., will and hereby does move for
                                     5 an Order dismissing the Complaint with prejudice pursuant to Federal Rules of Civil
                                     6 Procedure 8 and 12(b)(6).
                                     7            Plaintiff Michael N. Anhar’s Truth in Lending Act, Fair Credit Billing Act,
                                     8 and breach of contract claims against Citibank in his Complaint fail to state a claim
                                     9 for which relief may be granted as to Citibank and should be dismissed in their
                                    10 entirety. Moreover, in the event Plaintiff’s TILA and FCBA claims are dismissed,
                                    11 the Court should decline to exercise jurisdiction over Plaintiff’s state law breach of
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12 contract claim. Therefore, Citibank respectfully requests that Plaintiff’s claims be
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13 dismissed with prejudice.
                                    14                                                  Respectfully submitted,
                                    15    DATED: February 11, 2020                     BALLARD SPAHR LLP
                                                                                       MARCOS D. SASSO
                                    16
                                    17                                                 By: /s/ Marcos D. Sasso
                                                                                            Marcos D. Sasso
                                    18                                                 Attorneys for Defendants
                                                                                        CITIBANK, N.A.
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28
                                         DMWEST #39840078 v4                      1
                                                               MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                         Case 1:19-cv-00496-NONE-EPG Document 29 Filed 02/11/20 Page 3 of 24


                                     1                                            TABLE OF CONTENTS
                                     2                                                                                                                      Page
                                     3 I.         INTRODUCTION ........................................................................................... 1
                                       II.        STATEMENT OF FACTS.............................................................................. 2
                                     4
                                       III.       LEGAL ARGUMENT .................................................................................... 4
                                     5            A.  Legal Standard ...................................................................................... 4
                                     6            B.  Plaintiff’s Complaint Should Be Dismissed for its Failure to
                                                      State a Short and Plain Statement of the Claim. ................................... 5
                                     7            C.  Plaintiff’s TILA Claims Should Be Dismissed Pursuant To Rule
                                                      12(b)(6). ................................................................................................ 6
                                     8
                                                      1.     Claims 2 Through 8 Must be Dismissed. ................................... 7
                                     9                2.     Claim 9 Should Be Dismissed Because the Complaint
                                                             Does Not Reference an Extension of Credit............................. 10
                                    10
                                                      3.     Plaintiff’s TILA Claims For Actual Damages Fail Because
                                    11                       Plaintiff Cannot Demonstrate Detrimental Reliance Or
                                                             Causation. ................................................................................. 10
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12                4.     Plaintiff Is Not Entitled To Statutory Damages For
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                                             Violation of 15 U.S.C. § 1637(b)(2) and (3). ........................... 11
                                    13
                                                      5.     Plaintiff’s TILA Claims Fail Under 15 U.S.C. § 1640(g)
                                    14                       Because Plaintiff Seeks Multiple Recoveries For a Single
                                                             Disclosure Violation. ................................................................ 12
                                    15            D.  Plaintiff’s FCBA Claims Should Be Dismissed Because he has
                                                      not Alleged the Existence of a Billing Error....................................... 13
                                    16
                                                  E.  Plaintiff’s Breach of Contract Claim Should be Dismissed. .............. 14
                                    17 IV.        CONCLUSION ............................................................................................. 16
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28
                                         DMWEST #39840078 v4                           i
                                                                    MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                         Case 1:19-cv-00496-NONE-EPG Document 29 Filed 02/11/20 Page 4 of 24


                                     1                                         TABLE OF AUTHORITIES
                                     2                                                                                                                Page(s)
                                     3
                                          Cases
                                     4
                                          Anderson Bros. Ford v. Valencia,
                                     5      452 U.S. 205 (1981) ............................................................................................... 6
                                     6
                                       Ashcroft v. Iqbal,
                                     7    556 U.S. 662 (2009) ............................................................................................... 4
                                     8 Ayala v. Am. Express Travel Related Servs. Co., Inc.,
                                     9   2009 U.S. Dist. LEXIS 50210 (D.P.R. 2009) ...................................................... 14
                                    10 Bell Atl. Corp. v. Twombly,
                                    11    550 U.S. 544 (2007) ............................................................................................... 4
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12 Briones v. Riviera Hotel & Casino,
    Telephone: 424.204.4400




                                          116 F.3d 379 (9th Cir. 1996) .................................................................................. 5
       Ballard Spahr LLP




                                    13
                                    14 Brown v. Payday Check Advance, Inc.,
                                          202 F.3d 987 (7th Cir. 2000) ................................................................................ 12
                                    15
                                       Cadmus v. Commercial Credit Plan,
                                    16    437 F. Supp. 1018 (D. Del. 1977) ........................................................................ 13
                                    17
                                       Carnegie-Mellon Univ. v. Cohill,
                                    18    484 U.S. 343, 108 S. Ct. 614, 98 L.Ed.2d 720 (1988) ......................................... 16
                                    19 Cunningham v. Bank One,
                                    20   487 F. Supp. 2d 1189 (W.D. Wash. 2007) ........................................................... 13
                                    21 Daniel v. Chase Bank USA, N.A.,
                                    22   650 F. Supp. 2d 1275 (N.D. Ga. 2009) .......................................................... 13, 14

                                    23 Esquibel v. Chase Manhattan Bank USA, N.A.,
                                          276 Fed. App’x. 393 (5th Cir. 2008) .................................................................... 13
                                    24
                                    25 Ford Motor Credit Co. Milhollin, 444 U.S. 555 (1980) .......................................... 13
                                    26 Exec. Software v. U.S. Dist. Ct.,
                                          24 F.3d 1545 (9th Cir. 1994) ................................................................................ 16
                                    27
                                    28
                                          DMWEST #39840078 v4                                      ii
                                                                    MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                         Case 1:19-cv-00496-NONE-EPG Document 29 Filed 02/11/20 Page 5 of 24


                                     1 Gensmer v. Capital One N.A.,
                                          No. 18-0361-WS-M 2018 U.S. Dist. LEXIS 211887
                                     2
                                          (S.D. Ala. Dec. 17, 2018) ............................................................................... 11, 12
                                     3
                                       Gibson v. Bob Watson Chevrolet-GEO, Inc.,
                                     4    112 F.3d 283 (7th Cir. 1997) .................................................................................. 9
                                     5
                                       Gold Country Lenders v. Smith (In re Smith),
                                     6    289 F.3d 1155 (9th Cir. 2002) .............................................................................. 11
                                     7 Gray v. Am. Express Co.,
                                     8   743 F.2d 10 (D.C. Cir. 1984)................................................................................ 13
                                     9 Gul v. Ctr. For Family Med.,
                                    10   2009 SD 12 (2009) ............................................................................................... 15

                                    11 Guthmiller v. Deloitte & Touche, LLP,
2029 Century Park East, Suite 800




                                         2005 SD 77 (2005) ............................................................................................... 15
  Los Angeles, CA 90067-2909




                                    12
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13 HaloSongs, Inc. v. Sheeran,
                                         No. SACV 16-1062 JVS (JCGx), 2017 U.S. Dist. LEXIS 214635
                                    14   (C.D. Cal. Jan. 13, 2017) ........................................................................................ 4
                                    15 Herman Family Revocable Tr. v. Teddy Bear,
                                    16   254 F.3d 802 (9th Cir. 2001) ................................................................................ 15
                                    17 Int’l Longshore & Warehouse Union v. Port of Portland,
                                    18     844 F.3d 864 (9th Cir. 2016) ................................................................................ 15

                                    19 King v. Atiyeh,
                                          814 F.2d 565 (9th Cir. 1987) .................................................................................. 5
                                    20
                                    21 Marcotte v. GE Capital Servs.
                                          709 F.Supp.2d 994 (S.D. Cal. 2010) ...................................................................... 6
                                    22
                                       Marder v. Lopez,
                                    23
                                          450 F.3d 445 (9th Cir. 2006) .................................................................................. 2
                                    24
                                       McHenry v. Renne,
                                    25    84 F.3d 1172 (9th Cir. 1996) .............................................................................. 4, 6
                                    26
                                       Musgrove v. Discover Fin. Servs.,
                                    27    2014 U.S. Dist. LEXIS 117301 (S.D. Miss. Aug. 22, 2014) ................................. 9
                                    28
                                          DMWEST #39840078 v4                                    iii
                                                                   MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                         Case 1:19-cv-00496-NONE-EPG Document 29 Filed 02/11/20 Page 6 of 24


                                     1 Owner-Operator Indep. Drivers Ass’n v. Landstar Sys., Inc.,
                                          622 F.3d 1307 (11th Cir. 2010) ............................................................................ 11
                                     2
                                     3 Perrone v. General Motors Acceptance Corp.,
                                          232 F.3d 433 (5th Cir. 2000) ................................................................................ 11
                                     4
                                     5 Reeder v. HSBC USA, Inc.,
                                          2009 U.S. Dist. LEXIS 114651 (N.D. Ill. Dec. 8, 2009) ....................................... 8
                                     6
                                       Rubino v. Circuit City Stores,
                                     7    324 Ill. App. 3d 931, 758 N.E. 2d 1 (Ill. App. Ct. 2001) ....................................... 9
                                     8
                                       Schwartz v. HSBC Bank USA, N.A.,
                                     9    2013 U.S. Dist. LEXIS 150507 (S.D.N.Y. Oct. 18, 2013) .................................... 9
                                    10 Silva v. Barclays Bank Del.,
                                    11     2014 U.S. Dist. LEXIS 156889 (D. Or. Oct. 14, 2014) ....................................... 14
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12 Sneed v. Beneficial Fin. Co.,
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13     410 F. Supp. 1135, 19 U.C.C. Rep. Serv. (CBC) 1223
                                           (D. Haw. 1976) ..................................................................................................... 13
                                    14
                                       Sprewell v Golden State Warriors,
                                    15     266 F.3d 979 (9th Cir. 2001) .................................................................................. 4
                                    16
                                       St. Germain v. Bank of Haw.,
                                    17     573 F.2d 572 (9th Cir. 1977) ................................................................................ 12
                                    18 Theriault v. FIA Card Servs., N.A.,
                                    19    2008 U.S. Dist. LEXIS 112034, 2008 WL 2787465 (E.D. La. July
                                          17, 2008) ............................................................................................................... 14
                                    20
                                    21 United States v. Ritchie,
                                          342 F.3d 903 (9th Cir. 2003) .................................................................................. 3
                                    22
                                       Statutes
                                    23
                                    24 Fed. R. Civ. P. 8 .................................................................................................. 1, 5, 6
                                    25 Fed. R. Civ. P. 8(a)(2).............................................................................................. 1, 4
                                    26 Fed. R. Civ. P. 8(d)(1) ............................................................................................. 4, 5
                                    27
                                       Fed. R. Civ. P. 12(b) .................................................................................................... 4
                                    28
                                       DMWEST #39840078 v4                                   iv
                                                                      MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                         Case 1:19-cv-00496-NONE-EPG Document 29 Filed 02/11/20 Page 7 of 24


                                     1 Fed. R. Civ. P. 12(b)(6) ................................................................................. 1, 3, 6, 13
                                     2 15 U.S.C. § 1601, et seq. ............................................................................................. 1
                                     3
                                       15 U.S.C. §§ 1604(b) ................................................................................................... 9
                                     4
                                       15 U.S.C. § 1637(b) ............................................................................................... 6, 12
                                     5
                                     6 15 U.S.C. § 1637(b)(2) ......................................................................................... 6, 12
                                     7 15 U.S.C. § 1637(b)(3) ........................................................................... 6, 7, 8, 10, 12
                                     8 15 U.S.C. § 1637(b (7)............................................................................... 6, 7, 8, 9, 10
                                     9 15 U.S.C. § 1640(a) ............................................................................................. 11, 12
                                    10
                                       15 U.S.C. § 1640(f) ..................................................................................................... 9
                                    11
2029 Century Park East, Suite 800




                                       15 U.S.C. § 1640(a)(1) .............................................................................................. 11
  Los Angeles, CA 90067-2909




                                    12
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13 15 U.S.C. § 1640(g) ................................................................................................... 12
                                    14 15 U.S.C. § 1666................................................................................................ 1, 7, 13
                                    15 15 U.S.C. § 1666(b)(1)–(7)........................................................................................ 13
                                    16 28 U.S.C. § 1367(c)(1)–(4) ........................................................................................ 15
                                    17
                                       28 U.S.C. § 1915(e)(2) ................................................................................................ 2
                                    18
                                       Other Authorities
                                    19
                                    20 12 C.F.R. App. Pt. 1026 G........................................................................................... 9
                                    21 12 C.F.R. App. Pt. 1026 G-18(F), (G) ......................................................................... 9
                                    22 12 C.F.R. Part 1026, Supp. I, cmt. § 1026.8(a) ........................................................... 8
                                    23 12 C.F.R. § 1026.7(b)(3) ............................................................................................. 8
                                    24
                                       76 Fed. Reg. 79,767 (Dec. 22, 2011) ........................................................................... 6
                                    25
                                    26
                                    27
                                    28
                                          DMWEST #39840078 v4                                       v
                                                                     MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                         Case 1:19-cv-00496-NONE-EPG Document 29 Filed 02/11/20 Page 8 of 24


                                     1                         MEMORANDUM OF POINTS AND AUTHORITIES
                                     2                                    I.   INTRODUCTION
                                     3            Defendant Citibank, N.A. (“Citibank”) hereby moves to dismiss Plaintiff
                                     4 Michael N. Anhar’s (“Plaintiff”) Complaint for failure to state a “short and plain
                                     5 statement of the claim” as required by Fed. R. Civ. P. 8, and for failure to state a
                                     6 claim upon which relief can be granted pursuant to Fed. R. Civ. P. 12(b)(6). Based
                                     7 upon the allegation that Citibank breached the card agreement governing Plaintiff’s
                                     8 Citibank credit card account by failing to accept a cash payment at an ATM,
                                     9 Plaintiff purports to assert 24 claims for violation of the Truth in Lending Act, 15
                                    10 U.S.C. § 1601, et seq. (“TILA”) and Fair Credit Billing Act, 15 U.S.C. § 1666
                                    11 (“FCBA”), as well as a single claim for breach of contract. As discussed below,
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12 Plaintiff’s claims fail as a matter of fact and law.
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13            As an initial matter, the Complaint is replete with verbose, misleading, and
                                    14 redundant allegations that fail to meet the minimum pleading standards of Rule 8.
                                    15 Rather than adhere to this pleading standard, Plaintiff’s Complaint takes 47 pages
                                    16 and 305 paragraphs to assert—what is at best—a breach of contract claim.
                                    17 Accordingly, the Complaint should be dismissed in its entirety for failing to state a
                                    18 “short and plain statement of the claim showing that the pleader is entitled to relief.”
                                    19 FRCP Rule 8(a)(2).
                                    20            Even if the Complaint did comply with the requirements of Rule 8(a)(2), the
                                    21 Complaint is deficient because it fails to allege a claim upon which relief can be
                                    22 granted, as required by Rule 12(b)(6). Among other things, the Complaint fails to
                                    23 state a plausible claim for relief because: (1) Plaintiff does not, and cannot, meet his
                                    24 burden to demonstrate that any disclosures on his monthly credit card billing
                                    25 statements are inaccurate; (2) as a matter of law, Plaintiff cannot seek statutory
                                    26 damages for certain of the alleged TILA claims; (3) Plaintiff cannot demonstrate
                                    27 detrimental reliance as a result of any TILA disclosure violation; (4) Plaintiff cannot
                                    28
                                         DMWEST #39840078 v4                         1
                                                                  MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                         Case 1:19-cv-00496-NONE-EPG Document 29 Filed 02/11/20 Page 9 of 24


                                     1 obtain multiple recoveries for a single TILA disclosure violation; (5) Plaintiff has
                                     2 not alleged the existence of a “billing error” within the meaning of the FCBA; and
                                     3 (6) Plaintiff cannot establish any damage sufficient to state a breach of contract
                                     4 claim.
                                     5            Accordingly, Citibank respectfully requests that the Court grant the Motion
                                     6 and dismiss the Complaint with prejudice.
                                     7                              II.    STATEMENT OF FACTS
                                     8            On April 17, 2019, Plaintiff filed a forty-seven page, 305-paragraph
                                     9 Complaint, purporting to allege twenty-five civil and twenty-five criminal violations
                                    10 of the Fair Credit Billing Act (“FCBA”) and Truth in Lending Act (“TILA”), as well
                                    11 as a claim for breach of contract. On September 24, 2019, pursuant to 28 U.S.C. §
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12 1915(e)(2), the Court “screened” the Complaint, finding that “at the screening
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13 stage,” Plaintiff’s claims for civil violations of the TILA and FCBA, as well as his
                                    14 breach of contract claim, could proceed, but his claims for criminal violations of the
                                    15 TILA and FCBA must be dismissed with prejudice. See ECF No. 11.
                                    16            In the Complaint, Plaintiff alleges opening a Citibank credit card account
                                    17 (ending in 8417) in or about 2006 (the “Account”). Compl. ¶ 12. Plaintiff alleges
                                    18 the Account is governed by a written card agreement, as amended from time to time
                                    19 (the “Card Agreement”). Id. ¶¶ 13–16. Plaintiff alleges receiving the Card
                                    20 Agreement on or about October 23, 2016, and an amendment to the “cash-payment
                                    21 policy” on or about May 8, 2018. Id. Plaintiff further alleges receiving periodic
                                    22 billing statements from June 22, 2018 through March 22, 2019 (collectively, the
                                                             1
                                    23 “Monthly Statements”). Id. ¶¶ 17–19, 32, 43 54, 78, 83, 90.
                                    24
                                         1
                                         The Monthly Statements, attached hereto as Exhibit 1, form the basis for Plaintiff’s
                                    25
                                       Claims and are referred to extensively throughout the Complaint. As such, the
                                    26 Monthly Statements may be considered in ruling on this Motion to Dismiss. See
                                    27 Marder v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006) (holding that a court “may assume
                                       [an incorporated document’s] contents are true for purposes of a motion to dismiss
                                    28
                                         DMWEST #39840078 v4
                                                                                  2
                                                               MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                         Case 1:19-cv-00496-NONE-EPG Document 29 Filed 02/11/20 Page 10 of 24


                                     1             After receiving his August 2018 statement, Plaintiff allegedly attempted to
                                     2 make a cash payment of $120.00 on August 25, 2018 at a Citibank ATM, but was
                                     3 unable due to the fact that a previously-assessed finance charge caused his account
                                     4 to exceed his credit limit and become suspended. Id. ¶¶ 1, 6–7. Plaintiff contends
                                     5 the failure to accept the payment is a breach of the terms of the “cash-payment
                                     6 policy” in effect at the time. Id. ¶ 10. Rather than pay the Account by some other
                                     7 method (i.e., by mail, by phone, online, or by check or money order at any branch)
                                     8 prior to the due date, Plaintiff called Citibank, cancelled all of his accounts, and
                                     9 submitted a complaint to the Bureau of Consumer Financial Protection—all on or
                                    10 about August 25, 2018. Id. ¶¶ 9, 58–59, 61–62, 81, 85. Thereafter, from September
                                    11 2018 through March 2019, Plaintiff allegedly submitted letters to Citibank regarding
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12 the Account and his August 25, 2018 transaction. Id. Plaintiff alleges submitting
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13 letters to Citibank—which Plaintiff characterizes as “billing error” disputes—in
                                    14 response to information disclosed on the Monthly Statements. Id. ¶¶ 18–91.
                                    15             Based upon the foregoing, Plaintiff brings claims for breach of contract
                                    16 (Claim 1), criminal and civil violations of TILA (Claims 2 through 9), and criminal
                                                                                               2
                                    17 and civil violations of the FCBA (Claims 10 through 25). Id. ¶¶ 92-305. Plaintiff
                                    18 seeks actual damages for each of the 25 “claims,” statutory damages “under all 24
                                    19 TILA/FCBA claims,” statutory damages “under all 16 FCBA claims,” punitive
                                    20 damages of $1,000,000.00 “under all 24 TILA/FCBA claims,” and
                                    21 injunctive/declaratory relief regarding the Account balance and reporting of the
                                    22 Account by Citibank to the credit reporting agencies. Id. at p. 45–47 (Prayer).
                                    23
                                    24 under Rule 12(b)(6)”) (quotation omitted); United States v. Ritchie, 342 F.3d 903,
                                       907–09 (9th Cir. 2003) (holding that incorporation by reference is proper when
                                    25 “plaintiff refers extensively to the document or the document forms the basis of the
                                    26 plaintiff’s claim”).
                                          2
                                    27     The Court dismissed the purported “criminal” claims with prejudice on November
                                          14, 2019. See ECF No. 14; see also ECF No. 11.
                                    28
                                          DMWEST #39840078 v4
                                                                                   3
                                                                MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                         Case 1:19-cv-00496-NONE-EPG Document 29 Filed 02/11/20 Page 11 of 24


                                     1                                  III.   LEGAL ARGUMENT
                                     2 A.          Legal Standard
                                     3             Federal Rule of Civil Procedure 8 requires that a complaint include “a short
                                     4 and plain statement of the claim showing that the pleader is entitled to relief.” Fed.
                                     5 R. Civ. Proc. 8(a)(2). “Each allegation must be simple, concise, and direct.” Fed.
                                     6 R. Civ. P. 8(d)(1). Dismissal is appropriate when, as here, the “complaint is so
                                     7 ‘verbose, confused, and redundant that its true substance, if any, is well disguised.’”
                                     8 HaloSongs, Inc. v. Sheeran, No. SACV 16-1062 JVS (JCGx), 2017 U.S. Dist.
                                     9 LEXIS 214635, at *3–4 (C.D. Cal. Jan. 13, 2017) (citing McHenry v. Renne, 84
                                    10 F.3d 1172, 1178 (9th Cir. 1996)).
                                    11             In deciding a motion to dismiss under Federal Rule of Civil Procedure 12(b),
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12 a court is not required to accept mere “threadbare recitals of a cause of action’s
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13 elements, supported by mere conclusory statements . . . .” Ashcroft v. Iqbal, 556
                                    14 U.S. 662, 678 (2009); accord. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)
                                    15 (holding that a plaintiff has an “obligation to provide the ‘grounds’ of his
                                    16 ‘entitle[ment] to relief’ [which] requires more than labels and conclusions, and the
                                    17 formulaic recitation of the elements of a cause of action will not do”). “Determining
                                    18 whether a complaint states a plausible claim for relief [is] a context-specific task
                                    19 that requires the reviewing court to draw on its judicial experience and common
                                    20 sense.” Iqbal, 556 U.S. at 678. However, “where a complaint pleads facts that are
                                    21 ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between
                                    22 possibility and plausibility of entitlement to relief.’” Iqbal, 556 U.S. at 678 (quoting
                                    23 Twombly, 550 U.S. at 555).
                                    24             In addition, while pro se complaints are liberally construed, “the court [is not]
                                    25 required to accept as true allegations that are merely conclusory, unwarranted
                                    26 deductions of fact, or unreasonable inferences.” Sprewell v Golden State Warriors,
                                    27 266 F.3d 979, 988 (9th Cir. 2001) (citation omitted)). Indeed, “pro se litigants must
                                    28
                                          DMWEST #39840078 v4
                                                                                   4
                                                                MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                         Case 1:19-cv-00496-NONE-EPG Document 29 Filed 02/11/20 Page 12 of 24


                                     1 follow the same rules of procedure that govern other litigants.” See Briones v.
                                     2 Riviera Hotel & Casino, 116 F.3d 379, 381 (9th Cir. 1996) (quoting King v. Atiyeh,
                                     3 814 F.2d 565, 567 (9th Cir. 1987)).
                                     4             As demonstrated herein, the Complaint, and each claim therein, should be
                                     5 dismissed.
                                     6 B.          Plaintiff’s Complaint Should Be Dismissed for its Failure to State a Short
                                     7             and Plain Statement of the Claim.
                                     8             As an initial matter, Plaintiff’s Complaint should be dismissed in its entirety
                                     9 for failing to comply with the pleading requirements of Rule 8 by failing to set forth
                                    10 allegations in a “simple, concise, and direct” manner. Fed. R. Civ. P. 8(d)(1).
                                    11 Rather than adhere to this pleading standard, Plaintiff’s Complaint takes 47 pages
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12 and 305 paragraphs to assert—what is at best—a breach of contract claim. Indeed,
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13 the Complaint characterizes this claim as the “substantial factor, if not sole factor,”
                                    14 in allegedly causing him harm. Compl. ¶ 98. Instead, Plaintiff purports to assert
                                    15 twenty-five claims predicated upon the same alleged breach of contract, while
                                    16 simultaneously intertwining allegations of both criminal and civil statutory
                                    17 violations of the FCBA and TILA. Each is predicated upon a series of verbose and
                                    18 redundant “allegations” that fail to meet the requirements of Rule 8. Plaintiff’s
                                    19 claims repeatedly call back to unspecific allegations spread haphazardly throughout
                                    20 the forty-seven pages of his Complaint as though each Claim contained clear
                                    21 references to Citibank’s allegedly violative conduct.
                                    22             Where, as here, a complaint “contains prolix evidentiary averments, largely
                                    23 irrelevant or of slight relevance, rather than clear and concise averments,” the
                                    24 complaint fails to meet the minimum requirements of Rule 8 and should be
                                    25 dismissed. See e.g., McHenry v. Renne, 84 F.3d 1172, 1178 (9th Cir. 1996).
                                    26 Furthermore, as demonstrated below, each of Plaintiff’s individual claims suffer
                                    27 from further defects and, as a result, are foreclosed as a matter of fact and law.
                                    28
                                          DMWEST #39840078 v4
                                                                                   5
                                                                MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                         Case 1:19-cv-00496-NONE-EPG Document 29 Filed 02/11/20 Page 13 of 24


                                     1 C.          Plaintiff’s TILA Claims Should Be Dismissed Pursuant To Rule 12(b)(6).
                                     2             In Claims 2 through 9 of the Complaint, Plaintiff purports to assert claims for
                                     3 violation of TILA and, specifically, 15 U.S.C. § 1637(b)(2), (3), and (7). TILA
                                     4 requires all credit-card companies to send out periodic billing statements for periods
                                     5 in which “there is an outstanding balance” or “with respect to which a finance
                                     6 charge is imposed.” See 15 U.S.C. § 1637(b); Marcotte v. GE Capital Servs. 709
                                     7 F.Supp.2d 994, 998 (S.D. Cal. 2010). As enacted by Congress, TILA granted the
                                     8 Board of Governors of the Federal Reserve System (the “Board”) authority to
                                     9 promulgate regulations furthering the provisions of TILA; the Board exercised this
                                    10 power by enacting Regulation Z. The authority to issue regulations pursuant to
                                    11 TILA was subsequently transferred to the Bureau of Consumer Financial Protection,
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12 which republished Regulation Z without imposing any new substantive obligations
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                                                                               3
                                    13 on persons subject to the previously enacted regulation.
                                    14             Plaintiff alleges that Citibank violated 15 U.S.C. § 1637(b)(2), (3), and (7),
                                    15 which provide:
                                    16             (b) Statement required with each billing cycle.
                                    17             The creditor of any account under an open end consumer credit plan shall
                                                   transmit to the obligor, for each billing cycle at the end of which there is
                                    18             an outstanding balance in that account or with respect to which a finance
                                                   charge is imposed, a statement setting forth each of the following items
                                    19             to the extent applicable:
                                    20             ....
                                    21                      (2) The amount and date of each extension of credit during the
                                                            period, and a brief identification, on or accompanying the
                                    22                      statement of each extension of credit in a form prescribed by the
                                                            Bureau sufficient to enable the obligor either to identify the
                                    23                      transaction or to relate it to copies of sales vouchers or similar
                                                            instruments previously furnished, except that a creditor’s failure
                                    24                      to disclose such information in accordance with this paragraph
                                                            shall not be deemed a failure to comply with this part or this
                                    25                      subchapter if (A) the creditor maintains procedures reasonably
                                                            adapted to procure and provide such information, and (B) the
                                    26
                                          3
                                    27        See Truth in Lending Act (Regulation Z), 76 Fed. Reg. 79,767 (Dec. 22, 2011).
                                    28
                                          DMWEST #39840078 v4
                                                                                     6
                                                                  MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                         Case 1:19-cv-00496-NONE-EPG Document 29 Filed 02/11/20 Page 14 of 24


                                     1                      creditor responds to and treats any inquiry for clarification or
                                                            documentation as a billing error and an erroneously billed amount
                                     2                      under section 1666 of this title. . . .
                                     3             ...
                                     4                      (3) The total amount credited to the account during the period.
                                     5             ...
                                     6                      (7) The balance on which the finance charge was computed and a
                                                            statement of how the balance was determined. If the balance is
                                     7                      determined without first deducting all credits during the period,
                                                            that fact and the amount of such payments shall also be disclosed.
                                     8
                                                   As discussed below, Plaintiff’s claims under TILA fail for multiple reasons.
                                     9
                                                   1.       Claims 2 Through 8 Must be Dismissed.
                                    10
                                                   Claims 2 through 8 are predicated upon alleged violations of 15 U.S.C.
                                    11
                                          § 1637(b)(3) and (7). Characterized as “Disregarding of Statement Requirements,”
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12
    Telephone: 424.204.4400




                                          Plaintiff asserts the same purported disclosure violation in each of seven monthly
       Ballard Spahr LLP




                                    13
                                          statements for the period from September 2018 to March 2019, i.e., that the
                                    14
                                          disclosed monthly balance, which Plaintiff characterizes as a “credit,” is not
                                    15
                                          accurate based upon Citibank’s alleged “breach of contract” by failing to accept
                                    16
                                          Plaintiff’s August 25, 2018 cash payment. Compl. ¶¶ 99-140. For the reasons set
                                    17
                                          forth below, each Claim fails and must be dismissed.
                                    18
                                                   First, Plaintiff’s Section 1637(b)(3) claims fail as a matter of law because, by
                                    19
                                          its clear terms, subsection (b)(3) applies only to “amount[s] credited to the account.”
                                    20
                                          Where, as here, a plaintiff argues that an amount was not credited to an account, the
                                    21
                                          Section 1637(b)(3) claim fails and must be dismissed. See e.g., Reeder v. HSBC
                                    22
                                          USA, Inc., 2009 U.S. Dist. LEXIS 114651 (N.D. Ill. Dec. 8, 2009) (holding that
                                    23
                                          section 1637(b)(3) is inapplicable when a plaintiff argues that an amount was not
                                    24
                                          credited) (citing 15 U.S.C. § 1637(b)(3)). Here, for each Claim, Plaintiff alleges
                                    25
                                          Citibank “refused to set forth a [ ] credit to the account following Citibank’s
                                    26
                                          8/25/2018 breach of contract.” (Compl. ¶¶ 99–140.) Because each Claim is
                                    27
                                    28
                                          DMWEST #39840078 v4
                                                                                     7
                                                                  MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                         Case 1:19-cv-00496-NONE-EPG Document 29 Filed 02/11/20 Page 15 of 24


                                     1 predicated on a non-credit, Section 1637(b)(3) is inapplicable and each Claim must,
                                     2 therefore, be dismissed with prejudice.
                                     3             Second, Plaintiff cannot state a plausible claim to relief because the supposed
                                     4 “credit” identified in each Claim is not a “credit” at all, but the amount of the
                                     5 “Previous Balance” listed on each monthly statement. For example, in Claim 2,
                                     6 Plaintiff alleges a “$3,174.93 credit,” but that is, in fact, the amount of the “Previous
                                     7 Balance” on the billing statement for the period ending September 24, 2018 (the
                                     8 “September 2018 Statement”). See Ex. 1 at 6. The same is true for the subsequent
                                     9 months. See id. at 8-19. Under 15 U.S.C. § 1637(b)(3), as implemented by
                                    10 Regulation Z, periodic statements must identify any “credit” to the account,
                                    11 including the “amount and date of crediting.” See 12 C.F.R. § 1026.7(b)(3); see
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12 also 12 C.F.R. Part 1026, Supp. I, cmt. § 1026.8(a) (noting that the “term ‘sale
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13 credit’ refers to a purchase in which the consumer uses a credit card . . . to obtain
                                    14 goods or services from a merchant . . . .”). Nothing in TILA or Regulation Z
                                    15 supports the conclusion that “Previous Balance” means “credit,” as Plaintiff
                                    16 suggests; therefore, Plaintiff cannot state a plausible claim for relief, and Claims 2
                                    17 through 8 must be dismissed with prejudice.
                                    18             Third, Plaintiff cannot predicate his Section 1637(b)(7) claim on the amount
                                    19 of the balance disclosed on his periodic statements because the balance was listed
                                    20 correctly on the periodic statements. It is undisputed that Plaintiff refused to pay
                                    21 his Account by September 20, 2018—the payment due date listed on his August
                                    22 2018 Statement (statement ending 8/22/2018) (see Ex. 1 at 4); hence, the account
                                    23 was past due and assessed interest and a late fee as reflected on the September 2018
                                    24 Statement. See Ex. 1, at 6–7. Because the “total balance and interest costs were
                                    25 both accurately listed on the first page of each of his monthly statements,” Plaintiff
                                    26 cannot state a plausible claim for relief under Section 1637(b)(7). See Schwartz v.
                                    27 HSBC Bank USA, N.A., 2013 U.S. Dist. LEXIS 150507, at *18 (S.D.N.Y. Oct. 18,
                                    28
                                          DMWEST #39840078 v4
                                                                                   8
                                                                MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                         Case 1:19-cv-00496-NONE-EPG Document 29 Filed 02/11/20 Page 16 of 24


                                     1 2013) (dismissing Section 1637(b)(7) claim because the “total balance and interest
                                     2 costs were both accurately listed on the first page of each of his monthly
                                     3 statements”). Therefore, his claims under Section 1637(b)(7) must be dismissed
                                     4 with prejudice.
                                     5             Fourth, the use of the Board’s model disclosure forms (as contained in
                                     6 Appendix G to Regulation Z) “shall be deemed to be in compliance with the
                                     7 disclosure provisions” of TILA and is an absolute defense to TILA liability. See 15
                                     8 U.S.C. §§ 1604(b), 1640(f); 12 C.F.R. App. Pt. 1026 G; Gibson v. Bob Watson
                                     9 Chevrolet-GEO, Inc., 112 F.3d 283, 286 (7th Cir. 1997); see also Rubino v. Circuit
                                    10 City Stores, 324 Ill. App. 3d 931, 941–42, 758 N.E. 2d 1, 8–9 (Ill. App. Ct. 2001)
                                    11 (holding that the use of model forms “is an absolute defense to TILA liability,”
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12 including for purported 15 U.S.C. § 1637(b)(7) claims). The periodic statements
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13 make clear that Citibank utilized the language of Regulation Z, its model disclosure
                                    14 forms, and its official comments in making disclosures regarding the amount of the
                                    15 balance to which a periodic rate was applied and an explanation of how that balance
                                    16 was determined. Compare Ex. 1 with 12 C.F.R. App. Pt. 1026 G-18(F), (G). Thus,
                                    17 the claim fails as a matter of law. See Musgrove v. Discover Fin. Servs., 2014 U.S.
                                    18 Dist. LEXIS 117301 (S.D. Miss. Aug. 22, 2014) (dismissing claim under Section
                                    19 1637(b)(7) where periodic account statement provided (i) balance on which finance
                                    20 charge was computed, and (ii) explanation of how balance was determined).
                                    21             Finally, Plaintiff merely parrots the applicable statutory language for each
                                    22 claim without providing any specific, factual allegations in support thereof. See
                                    23 Nayab v. Capital One Bank (USA), N.A., 942 F.3d 480, 502 (9th Cir. 2019) (noting
                                    24 that allegations containing only “‘naked assertions’ parroting the language of the
                                    25 statute in a ‘formulaic recitation of the elements of a cause of action’” are fatal to a
                                    26 plaintiff’s claim under 12(b)(6)). Based upon the allegations of the Complaint and
                                    27 billing statements, Citibank has clearly complied with its disclosure obligations
                                    28
                                          DMWEST #39840078 v4
                                                                                   9
                                                                MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                         Case 1:19-cv-00496-NONE-EPG Document 29 Filed 02/11/20 Page 17 of 24


                                     1 under TILA. For example, Plaintiff’s Section 1637(b)(7) claim requires that the
                                     2 statement disclose the balance used to compute the finance charge and state how the
                                     3 balance was determined—all of which is clearly disclosed on the periodic
                                     4 statements. See Ex. 1. Put differently, the “Previous Balance” listed on the
                                     5 September 2018 Statement is listed correctly because Plaintiff failed to make his
                                     6 prior payment. This is clear from the September 2018 Statement (and all subsequent
                                     7 statements), as wells as from the allegations of the Complaint. See Ex. 1; Compl.
                                     8 ¶ 9. In reality, Plaintiff does not contend that Citibank did not disclose what is
                                     9 required by TILA and Regulation Z; rather, he only states his unfounded belief that
                                    10 a different amount should have been disclosed. To the extent such a claim exists—
                                    11 which Citibank disputes—it is not a disclosure as contemplated by Section
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12 1637(b)(3) or (7). Accordingly, Claims 2 through 8 must be dismissed.
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13             2.       Claim 9 Should Be Dismissed Because the Complaint Does Not
                                    14                      Reference an Extension of Credit.
                                    15             Section 1637(b)(2) requires that a creditor provide the “amount and date of
                                    16 each extension of credit during the period, and a brief identification” of the
                                    17 “extension of credit.” (emphasis added). While Plaintiff alleges that Citibank
                                    18 violated section 1637(b)(2) by transmitting the January 2019 Statement, which listed
                                    19 a “12/24/18 $35 credit” that predates the first day of the billing period, December
                                    20 25, 2018 (see Compl. at ¶¶ 144–45), the January Statement clearly shows that the
                                    21 entry is a $35.00 refund of a late fee incurred during the previous billing period, not
                                    22 an extension of credit as set forth under TILA. See Ex. 1 at 15. Therefore, Plaintiff
                                    23 states no viable claim for violation of Section 1637(b)(2), and the claim must be
                                    24 dismissed.
                                    25             3.       Plaintiff’s TILA Claims For Actual Damages Fail Because Plaintiff
                                    26                      Cannot Demonstrate Detrimental Reliance Or Causation.
                                    27             Under TILA, a consumer may recover “any actual damage sustained . . . as a
                                    28
                                          DMWEST #39840078 v4
                                                                                    10
                                                                 MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                         Case 1:19-cv-00496-NONE-EPG Document 29 Filed 02/11/20 Page 18 of 24


                                     1 result of the failure.” 15 U.S.C. § 1640(a)(1). To prevail upon a claim for actual
                                     2 damages, a plaintiff must demonstrate detrimental reliance as a result of the
                                     3 alleged disclosure violation. See Gold Country Lenders v. Smith (In re Smith), 289
                                     4 F.3d 1155, 1157 (9th Cir. 2002) (“We join with other circuits and hold that in order
                                     5 to receive actual damages for a TILA violation . . . a borrower must establish
                                     6 detrimental reliance.”); see also Perrone v. General Motors Acceptance Corp., 232
                                     7 F.3d 433 (5th Cir. 2000) (same).
                                     8             Here, the Complaint is devoid of well-pleaded factual allegations raising a
                                     9 plausible inference that Plaintiff sustained any actual damage or altered his behavior
                                    10 as a result of the alleged TILA disclosure violations. Nowhere does Plaintiff allege
                                    11 that he relied to his detriment on any of the alleged disclosure violations, much less
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12 that he was damaged thereby. These omissions—as to both reliance on any alleged
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13 inaccurate disclosures and actual damages caused by same—are fatal to his ability to
                                    14 proceed with TILA claims on an “actual damage” theory. See e.g., Gensmer v.
                                    15 Capital One N.A., No. 18-0361-WS-M) 2018 U.S. Dist. LEXIS 211887, at *13
                                    16 (S.D. Ala. Dec. 17, 2018) (dismissing Section 1637(b)(2) claim for actual damages)
                                    17 (citing Owner-Operator Indep. Drivers Ass’n v. Landstar Sys., Inc., 622 F.3d 1307,
                                    18 1326 (11th Cir. 2010) (“To recover actual damages [under § 1640(a) of TILA],
                                    19 consumers must show that they suffered a loss because they relied on an inaccurate
                                    20 or incomplete disclosure.”) (citation omitted)).
                                    21             Accordingly, with no viable claim for actual damages, Plaintiff has failed to
                                    22 state a TILA claim upon which relief may be granted and, therefore, the claim
                                    23 should be dismissed with prejudice.
                                    24             4.       Plaintiff Is Not Entitled To Statutory Damages For Violation of 15
                                    25                      U.S.C. § 1637(b)(2) and (3).
                                    26             Pursuant to 15 U.S.C. § 1640(a), a plaintiff may recover statutory damages
                                    27 for disclosure violations of Section 1637(b) only for violations of the subsections
                                    28
                                          DMWEST #39840078 v4
                                                                                    11
                                                                 MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                         Case 1:19-cv-00496-NONE-EPG Document 29 Filed 02/11/20 Page 19 of 24


                                     1 expressly listed in 15 U.S.C. § 1640(a), i.e., “any of paragraphs (4) through (13) of
                                     2 section 1637(b) of this title.” Therefore, under Section 1640(a)(4), recovery of
                                     3 statutory damages is plainly limited to specific violations of disclosure requirements
                                     4 of 15 U.S.C. § 1637(b) and, as such, damages are not available for violations not
                                     5 enumerated in the statute. See e.g., Brown v. Payday Check Advance, Inc., 202 F.3d
                                     6 987, 992 (7th Cir. 2000) (holding that section 1640(a) “means what it says, that
                                     7 ‘only’ violations of the subsections specifically enumerated in that clause support
                                     8 statutory damages”); Gensmer, 2018 U.S. Dist. LEXIS 211887, *15 (“Pursuant to
                                     9 § 1640(a), statutory damages are not available for violations of the disclosure
                                    10 requirements set forth in § 1637(b)(2).”).
                                    11             Because, under TILA, Plaintiff cannot recover statutory damages for
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12 violations of § 1637(b)(2) and (3), as matter of law, Plaintiff’s claims for statutory
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13 damages in Claims 2 through 9 must be dismissed with prejudice.
                                    14             5.       Plaintiff’s TILA Claims Fail Under 15 U.S.C. § 1640(g) Because
                                    15                      Plaintiff Seeks Multiple Recoveries For a Single Disclosure
                                    16                      Violation.
                                    17             It is well settled that, under 15 U.S.C. § 1640(g), a plaintiff is not entitled to
                                    18 multiple recoveries for disclosure violations, no matter how many violations are
                                    19 alleged. See 15 U.S.C. § 1640(g); see also Lyon v. Chase Bank USA, N.A., 656 F.3d
                                    20 877 (9th Cir. 2011) (holding that Congress expressly limited a plaintiff’s recovery
                                    21 for multiple violations of TILA where the violations involved multiple failures to
                                    22 disclose); St. Germain v. Bank of Haw., 573 F.2d 572, 577 n.7 (9th Cir. 1977)
                                    23 (holding that § 1640(g) applies to limit a plaintiff’s recovery based on “multiple
                                    24 failures to disclose” credit terms specified by the TILA), abrogated in part on other
                                    25 grounds by Ford Motor Credit Co. Milhollin, 444 U.S. 555, 559 (1980); Sneed v.
                                    26 Beneficial Fin. Co., 410 F. Supp. 1135, 19 U.C.C. Rep. Serv. (CBC) 1223 (D. Haw.
                                    27 1976); Cadmus v. Commercial Credit Plan, 437 F. Supp. 1018 (D. Del. 1977) (“Any
                                    28
                                          DMWEST #39840078 v4
                                                                                    12
                                                                 MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                         Case 1:19-cv-00496-NONE-EPG Document 29 Filed 02/11/20 Page 20 of 24


                                     1 one violation is sufficient to activate civil remedies section of Truth in Lending Act,
                                     2 and no matter how many violations are found there can be only one recovery.”).
                                     3 Thus, as a matter of law, Plaintiff fails to state a plausible claim for relief for
                                     4 multiple recoveries under TILA for the alleged disclosure violations, and Claims 2
                                     5 through 9 must be dismissed. See Lyon, 656 F.3d 877.
                                     6 D.          Plaintiff’s FCBA Claims Should Be Dismissed Because he has not Alleged
                                     7             the Existence of a Billing Error
                                     8             Congress enacted the FCBA in order to regulate billing disputes involving
                                     9 “open end consumer credit plans.” Lyon, 656 F.3d at (citing 15 U.S.C. § 1666;
                                    10 Gray v. Am. Express Co., 743 F.2d 10, 13 (D.C. Cir. 1984)). Under the FCBA, a
                                    11 debtor is permitted to challenge certain types of “billing errors” on their periodic
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12 credit card statements. See Esquibel v. Chase Manhattan Bank USA, N.A., 276 Fed.
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13 App’x. 393 (5th Cir. 2008). In order for a plaintiff to succeed on a claim under 15
                                    14 U.S.C. § 1666, he must demonstrate (1) the existence of a billing error, (2) timely
                                    15 notification of the billing error, and (3) failure of the bank issuing the card to
                                    16 comply with the procedural requirements of the statute. Cunningham v. Bank One,
                                    17 487 F. Supp. 2d 1189, 1190 (W.D. Wash. 2007) (citation omitted). The FCBA
                                    18 identifies seven categories of what constitutes a “billing error.” See 15 U.S.C.
                                    19 § 1666(b)(1)–(7). When, as here, a complaint fails to identify a specific “billing
                                    20 error” within the meaning of Section 1666(b), the complaint fails to state a plausible
                                                                                                        4
                                    21 claim for relief, and it should be dismissed under Rule 12(b)(6).
                                    22
                                          4
                                            See e.g., Daniel v. Chase Bank USA, N.A., 650 F. Supp. 2d 1275 (N.D. Ga. 2009)
                                    23
                                          (disputing account balance without identifying specific error does not constitute a
                                    24    billing error); Silva v. Barclays Bank Del., 2014 U.S. Dist. LEXIS 156889 (D. Or.
                                          Oct. 14, 2014) (dismissing “billing error” claim because plaintiff failed to identify the
                                    25
                                          amount at issue or any particular charge); Theriault v. FIA Card Servs., N.A., 2008
                                    26    U.S. Dist. LEXIS 112034, 2008 WL 2787465, at *5 (E.D. La. July 17, 2008) (holding
                                    27    that letter did not give creditor notice of a billing error because it “merely stated that
                                          [the obligor] disputed the correctness of his entire account balance,” and “did not
                                    28
                                          DMWEST #39840078 v4
                                                                                   13
                                                                MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                         Case 1:19-cv-00496-NONE-EPG Document 29 Filed 02/11/20 Page 21 of 24


                                     1             Other than conclusory statements that he sent a “billing error” to Citibank,
                                     2 nowhere in the Complaint does Plaintiff identify the specific “billing error” or
                                     3 corresponding subsection of Section 1666(b) purportedly referenced in his letters to
                                     4 Citibank. This is true notwithstanding that Complaint consists of 47 pages and 305
                                     5 paragraphs. Instead, Citibank and the Court are left to speculate as to the basis for
                                     6 the dispute. Absent a viable “billing error,” any obligations Citibank might have
                                     7 under the FCBA are not triggered. See Daniel, 650 F. Supp 2d 1275 (“Plaintiff’s
                                     8 statements that the entire balance was in dispute, without identifying the specific
                                     9 transactions that caused the balance to be incorrect, was not a sufficient notice of
                                    10 billing error and did not trigger defendant's duty to respond.”). Accordingly,
                                    11 because the Complaint lacks sufficient factual allegations, Claims 10 through 25 fail
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12 to state a plausible claim for relief and must be dismissed.
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13 E.          Plaintiff’s Breach of Contract Claim Should be Dismissed.
                                    14             The card agreement governing the account includes a South Dakota choice of
                                                     5
                                    15 law provision. See Ex. 2 at 16. To prevail on a breach of contract claim under
                                    16 South Dakota law, a party must show (1) an enforceable promise; (2) a breach of the
                                    17 promise; and (3) resulting damages. Gul v. Ctr. For Family Med., 2009 SD 12
                                    18 (2009) (citing Guthmiller v. Deloitte & Touche, LLP, 2005 SD 77 (2005)). Claim 1
                                    19 for breach of contract fails to state a claim because any damages Plaintiff may have
                                    20 incurred where as a result of his failure to pay the minimum amount by the payment
                                    21
                                    22 establish with any specificity an error in regard to an extension of credit, an erroneous
                                       charge for goods or services which he did not receive, an erroneous reflection of a
                                    23 payment made on the account, a computational error, or a failure to send an account
                                    24 statement”); Ayala v. Am. Express Travel Related Servs. Co., Inc., 2009 U.S. Dist.
                                       LEXIS 50210 (D.P.R. 2009) (“finance charge does not constitute a billing error, for
                                    25 it is not an extension of credit” under the FCBA).
                                    26    5
                                        As another document that forms the basis of Plaintiff’s claims, and which is relied
                                    27 upon extensively in the Complaint, the Court can consider the Card Agreement
                                       pursuant to the Incorporation by Reference doctrine.
                                    28
                                          DMWEST #39840078 v4
                                                                                   14
                                                                MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                         Case 1:19-cv-00496-NONE-EPG Document 29 Filed 02/11/20 Page 22 of 24


                                     1 due date, and not Citibank’s decision not to accept his cash payment. While
                                     2 Plaintiff alleges that Citibank declined to accept his cash payment at the ATM on
                                     3 August 25, 2018, Plaintiff fails to acknowledge that his payment due date was
                                     4 September 20, 2018. See Ex. 1 at 4. Thus, Plaintiff had 26 days to make his
                                     5 payment before it would be past due. Rather than pay by some other means—by
                                     6 mail, by phone, online, or by check or money order at any branch at a later date—
                                     7 Plaintiff refused, breaching his own obligations under the card agreement. See Ex. 2
                                     8 at 13. Accordingly, any purported “damage” suffered is due to Plaintiff’s decision
                                     9 not to make a payment prior to the payment due date and, by failing to meet his own
                                    10 contractual obligations, Plaintiff cannot state a claim for breach of contract.
                                    11             In the alternative, the Court should decline to exercise supplemental
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12 jurisdiction over Plaintiff’s state-law breach of contract claim because Plaintiff’s
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13 federal-law claims under TILA and FCBA fail and should be dismissed as
                                    14 demonstrated above. “[W]hen a district court dismisses on the merits a federal
                                    15 claim over which it had original jurisdiction, it may then decline to exercise
                                    16 supplemental jurisdiction over the remaining state claims, subject to the factors set
                                    17 forth in [28 U.S.C. § 1367(c)(1)–(4)].” Herman Family Revocable Tr. v. Teddy
                                    18 Bear, 254 F.3d 802, 806 (9th Cir. 2001) (citation omitted). “[W]hen all federal law
                                    19 claims are eliminated before trial, the district court is ‘duty-bound to take seriously’
                                    20 the responsibility to decline or retain jurisdiction over any remaining state law
                                    21 claims.” Int’l Longshore & Warehouse Union v. Port of Portland, 844 F.3d 864,
                                    22 865 n.1 (9th Cir. 2016).
                                    23             As detailed above, Plaintiff’s FCBA and TILA claims fail for multiple
                                    24 reasons and should be dismissed. The absence of a viable federal claim, coupled
                                    25 with the fact that this action is in its nascent stages, warrants dismissal of Plaintiff’s
                                    26 state law claim. See Exec. Software v. U.S. Dist. Ct., 24 F.3d 1545 (9th Cir. 1994)
                                    27 (citing Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 108 S. Ct. 614, 98 L.Ed.2d
                                    28
                                          DMWEST #39840078 v4
                                                                                   15
                                                                MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                         Case 1:19-cv-00496-NONE-EPG Document 29 Filed 02/11/20 Page 23 of 24


                                     1 720 (1988) (“When the balance of these factors indicates that a case properly
                                     2 belongs in state court, as when the federal claims have dropped out of the lawsuit in
                                     3 its early stages, the federal court should decline the exercise of jurisdiction.”)
                                     4 Accordingly, Citibank respectfully requests that the Court decline to exercise
                                     5 jurisdiction over Plaintiff’s state law claim and dismiss the claim.
                                     6                                     IV.   CONCLUSION
                                     7             Based upon the foregoing, Citibank respectfully requests that the Court
                                     8 dismiss Plaintiff’s Complaint in its entirety and with prejudice.
                                     9
                                    10 DATED: February 11, 2020                        Marcos D. Sasso
                                                                                       sassom@ballardspahr.com
                                    11                                                 BALLARD SPAHR LLP
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12
    Telephone: 424.204.4400




                                                                                       /s/ Marcos D. Sasso
       Ballard Spahr LLP




                                    13                                                             Marcos D. Sasso
                                    14                                                 Attorneys for Citibank, N.A.
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28
                                          DMWEST #39840078 v4
                                                                                   16
                                                                MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                         Case 1:19-cv-00496-NONE-EPG Document 29 Filed 02/11/20 Page 24 of 24


                                     1                                   CERTIFICATE OF SERVICE
                                     2
                                                            I hereby certify that on this 11th day of February, 2020, I electronically
                                     3
                                          filed a true and correct copy of the foregoing NOTICE OF MOTION AND
                                     4
                                          MOTION TO DISMISS PLAINTIFF’S COMPLAINT; MEMORANDUM OF
                                     5
                                          POINTS AND AUTHORITIES through the Court’s CM/ECF system, which will
                                     6
                                          send a notice of electronic filing to the following:
                                     7
                                     8 Michael N. Anhar
                                       michael.anhar@gmail.com
                                     9
                                       Pro Per Plaintiff
                                    10
                                    11                                                /s/ Marcos Sasso
                                                                                      Marcos Sasso, Esq.
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28
                                          DMWEST #39840078 v4


                                                                             CERTIFICATE OF SERVICE
